MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reopen removal proceedings.
We review the BIA’s ruling on a motion to reopen for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
An alien who is subject to a final order of removal is limited to filing one motion to reopen removal proceedings, and that motion must be filed within 90 days of the date of entry of a final order of removal. 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2). Because petitioners have previously filed a motion to reopen, the BIA did not abuse its discretion in denying petitioners’ second motion to reopen as numerically barred. See id.
To the extent petitioners seek review of the BIA’s denial of their motion to reopen as numerically barred, we have reviewed the record and we grant respondent’s unopposed motion for summary disposition because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
To the extent petitioners seek review of the BIA’s decision not to reopen removal proceedings sua sponte, we grant the respondent’s unopposed motion to dismiss because we lack jurisdiction to review the BIA’s determination. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposidon is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.